                       UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF NORTH CAROLINA

                           CASE NO. 1:19-CV-593-LCB-JLW


 ZION WILLIAMSON,

                              Plaintiff,
                                                         PLAINTIFF’S MOTION FOR
               v.                                         PARTIAL JUDGMENT ON
                                                             THE PLEADINGS
 PRIME SPORTS MARKETING, LLC, and                           (Fed. R. Civ. P. 12(c))
 GINA FORD,

                              Defendants.


       Pursuant to Federal Rule of Civil Procedure 12(c), Plaintiff Zion Williamson,

through counsel, hereby moves this Court for judgment on the pleadings with respect to

Plaintiff’s claim for Declaratory Judgment (Count I) on the basis that the undisputed facts

in the pleadings reveal no genuine issues of material fact and Plaintiff is entitled to

judgment as a matter of law. The accompanying Memorandum provides additional

support for this Motion.

       WHEREFORE, Defendant requests that the Court enter an Order as follows:

       (1)    Granting judgment in Plaintiff’s favor on his claim for Declaratory

Judgment (Count I) in the First Amended Complaint;

       (2)    Declaring that the April 20, 2019 Joint Marketing and Branding Agreement

between Plaintiff and Defendants is void or voidable and voided by Mr. Williamson; and

       (3)    Granting to Plaintiff such other and further relief as the Court deems just

and appropriate.




      Case 1:19-cv-00593-LCB-JLW Document 34 Filed 05/20/20 Page 1 of 2
 This 20th day of May 2020.


                                 /s/ John R. Wester
                                 John R. Wester
                                 N.C. Bar No. 4660
                                 jwester@robinsonbradshaw.com
                                 Robert E. Harrington
                                 N.C. Bar No. 26967
                                 rharrington@robinsonbradshaw.com
                                 Fitz E. Barringer
                                 N.C. Bar No. 42679
                                 fbarringer@robinsonbradshaw.com

                                 ROBINSON, BRADSHAW & HINSON,
                                 P.A.
                                 101 N. Tryon St., Ste. 1900
                                 Charlotte, North Carolina 28246
                                 Telephone: 704.377.2536
                                 Facsimile: 704.378.4000

                                 Jeffrey S. Klein*
                                 Jeffrey.Klein@weil.com
                                 Pravin R. Patel**
                                 Pravin.Patel@weil.com
                                 Lauren E. Richards**
                                 Lauren.Richards@weil.com

                                 WEIL, GOTSHAL & MANGES LLP
                                 767 Fifth Avenue
                                 New York, NY 10153
                                 Telephone: 212.310.8790
                                 Facsimile: 212.310.8007

                                 *Local Rule 83.1(d) Special Appearance
                                 filed.
                                 **Local Rule 83.1(d) Special Appearance
                                 forthcoming.

                                 Attorneys for Plaintiff



                              -2-

Case 1:19-cv-00593-LCB-JLW Document 34 Filed 05/20/20 Page 2 of 2
